Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 1 of 17 PageID: 91



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

NOEL K. BANGO,                            No. 20-cv-1874 (NLH) (JS)

            Plaintiff,

      v.                                             OPINION

MATTHEW MASSING,

            Defendant.


APPEARANCE:

Noel K. Bango
0189489
Main Detention Center
3228 Gun Club Rd.
P.O. Box 24716
West Palm Beach, FL 33416

     Plaintiff Pro se


HILLMAN, District Judge

     Plaintiff Noel K. Bango, a prisoner presently confined in

West Palm Beach, Florida, moves to amend his complaint filed

under 42 U.S.C. § 1983.      See ECF No. 13.     He also seeks a

preliminary injunction requiring Officer Massing to send certain

video tapes to Plaintiff for use in his criminal trial, ECF Nos.

4 & 6, and an emergency motion for release, ECF No. 14.

     At this time, the Court must review the second amended

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) to determine

whether it should be dismissed as frivolous or malicious, for

failure to state a claim upon which relief may be granted, or

                                     1
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 2 of 17 PageID: 92



because it seeks monetary relief from a defendant who is immune

from such relief.     For the reasons set forth below, the Court

will grant the motion to amend and permit the second amended

complaint to proceed in part.       The motions for a preliminary

injunction and for emergency release will be denied.

I.   BACKGROUND

     Plaintiff’s original complaint was filed on February 21,

2020.   ECF No. 1.    On March 16, 2020, Plaintiff moved to amend

his complaint to add more defendants.        ECF No. 10.     In May 2020,

Plaintiff filed his second amended complaint, dropping the newly

added defendants because he is pursuing his claims against them

in the Southern District of Florida.        ECF Nos. 12 & 13.

     Plaintiff, an African American male, is a registered sex

offender.   ECF No. 13 at 23.      On or about February 18, 2019,

Deptford Police Officer Massing took two DNA swabs from

Plaintiff during the registration process.         Id.   Officer Massing

later falsified records stating he took the DNA swabs from

Plaintiff on October 15, 2018.       Id.   Defendant Timothy Parks

“deliberately signed the notarized fabricated examplars warrant

[sic], although Parks had knowledge and information that

[Officer Massing] and Parks never met [Plaintiff] prior to

February 2019.”    Id. at 23-24.

     Plaintiff alleges that Officer Massing fabricated a State

of New Jersey DNA Data Bank Specimen Submission Form by removing

                                     2
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 3 of 17 PageID: 93



Plaintiff’s fingerprints from his 2019 registration form and

“tap[ing] it to the bottom left side of the specimen form then

copies it and filled it out with his signature.”          Id. at 25.

Plaintiff further alleges that Officer Massing fabricated

evidence that he sent Plaintiff’s DNA swabs to Florida on

October 18, 2018 as well as a warrant application that stated

Plaintiff registered with Officer Massing in October 2018.            Id.

Plaintiff denies that he registered with Officer Massing in

October 2018.    Id.

     A March 11, 2019 report matched Plaintiff’s DNA to a sexual

assault kit conducted during an investigation into a 1992 sexual

assault in Florida.     Id.   Plaintiff was extradited to Florida

and arrived there “in good health.”        Since arriving in Florida

on November 9, 2019, his hemoglobin levels have decreased and

has constant pain in his right foot and right pinky finger.            Id.

at 26.

     Plaintiff alleges that Officer Massing and Detective Parks

discriminated against him on the basis of race and deprived him

of due process by fabricating evidence against him.           Id. at 26.

He also alleges Officer Massing denied him of his right to

obtain a bond in New Jersey before being extradited to Florida.

He also states the DNA swabs were taken without a warrant and

that he experienced cruel and unusual punishment during his

transport to Florida.     Id.

                                     3
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 4 of 17 PageID: 94



II.   STANDARD OF REVIEW

      Section 1915A requires a court to review “a complaint in a

civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental

entity.”   28 U.S.C. § 1915A(a).      The Court must sua sponte

dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

§ 1915A(b).   This action is subject to sua sponte screening for

dismissal under § 1915A because Plaintiff is a prisoner seeking

redress from a government employee.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

                                     4
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 5 of 17 PageID: 95



III. DISCUSSION

A.   Motion to Amend

     First, the Court must determine which of the three

complaints submitted by Plaintiff is the operative pleading.

Plaintiff submitted an amended complaint on March 23, 2020

adding claims against two Florida state officials for their

roles in the alleged fabrication of charges against Plaintiff.

ECF No. 10.   A party has the right to amend his or her “pleading

once as a matter of course” 21 days after service of the

pleading or 21 days after a motion under Rule 12 is filed,

whichever is earlier.     Fed. R. Civ. P. 15(a)(1).       The Court had

not screened the original complaint and ordered service at the

time the amended complaint was submitted; therefore, Plaintiff

was entitled to amend his complaint.        This does not end the

Court’s analysis because Plaintiff subsequently filed his second

amended complaint, ECF No. 13.

     After amending the complaint as a matter of course,

Plaintiff may only amend the complaint further with the opposing

party’s written consent or by leave of Court.          Fed. R. Civ. P.

15(a)(2).   No opposing party has entered an appearance, so

Plaintiff needs permission of the Court to amend the complaint.

“The court should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2).      The Court sees no reason to deny

leave to amend; therefore, Plaintiff’s motion to amend the first

                                     5
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 6 of 17 PageID: 96



amended complaint is granted.       ECF No. 13.    The second amended

complaint is the operative pleading.

B.   Section 1915A Review

     In the second amended complaint, Plaintiff alleges that

Officer Massing and Detective Parks discriminated against him

because he is an African American man and the Defendants are

white.    He states Defendants’ fabrication of evidence deprived

him of his Fourteenth Amendment due process rights.           He also

states Officer Massing deprived him of his right to obtain a

bond before being extradited to Florida and of his First,

Fourth, Sixth, and Eighth Amendment rights by failing to get a

warrant for the DNA swabs and depriving him of the right to

counsel.    Plaintiff also asserts the conditions of the

transportation from New Jersey to Florida violated the Eighth

Amendment.    ECF No. 13 at 26.

     1.     Racial Discrimination

     “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its

jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated

should be treated alike.”      City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S.

202, 216 (1982)).     To state a claim under the Equal Protection

Clause, a plaintiff must allege that: (1) he is a member of a

                                     6
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 7 of 17 PageID: 97



protected class; and (b) he was treated differently from

similarly situated persons.      See id.

     Plaintiff has failed to state an equal protection claim.

He has satisfied the first requirement by alleging membership in

a protected class, but he has not alleged facts that plausibly

suggest Detective Parks and Officer Massing discriminated

against him.    It is not enough that Defendants are white and

Plaintiff is not; Plaintiff must allege facts that tend to show

that similarly situated individuals of a different race were

treated more favorably than him.

     As Plaintiff may be able to allege facts that would state

an equal protection claim, Plaintiff may move to amend his claim

in a third amended complaint.

     2.     Fabrication of Evidence

     Plaintiff has also failed to state a claim based on the

fabrication of evidence.      To sufficiently plead this claim,

Plaintiff must set forth enough facts for the Court to plausibly

infer that “there is a reasonable likelihood that, without the

use of that evidence, the defendant would not have been

convicted.”    Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir.

2014).    “[F]abrication claims must draw a meaningful connection

between [plaintiffs’] conviction and the use of fabricated

evidence against them.”      Id. at 294 n.19.     Plaintiff has not

been tried or convicted at this point in time.          Therefore, it is

                                     7
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 8 of 17 PageID: 98



too early for Plaintiff to raise this claim.         The claim is

dismissed.

     3.     DNA Swab

     Petitioner argues his right to counsel was violated when

Officer Massing took his DNA swab.        The Sixth Amendment right to

counsel “exists to protect the accused during trial-type

confrontations with the prosecutor.”        United States v. Gouveia,

467 U.S. 180, 190 (1984).      The Supreme Court “ha[s] long

recognized that the right to counsel attaches only at or after

the initiation of adversary judicial proceedings against the

defendant,” id. at 187, “whether by way of formal charge,

preliminary hearing, indictment, information, or arraignment,”

Kirby v. Illinois, 406 U.S. 682, 688–89 (1972) (plurality

opinion).    “[B]efore proceedings are initiated a suspect in a

criminal investigation has no constitutional right to the

assistance of counsel.”      Davis v. United States, 512 U.S. 452,

457 (1994); James v. York Cty. Police Dep’t, 160 F. App’x 126,

132 (3d Cir. 2005).

     Plaintiff states the alleged violations took place when

Officer Massing collected his DNA in February 2019.           There is no

indication that Plaintiff was under arrest at the time of the

DNA collection or that formal proceedings against him had

otherwise been initiated.      Therefore, his right to counsel had



                                     8
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 9 of 17 PageID: 99



not attached yet, and the Sixth Amendment claim is dismissed

without prejudice.

     Plaintiff also alleges the DNA collection took place

without a warrant.     “Taking a DNA sample is a search under the

Fourth Amendment.”     United States v. Martinez, 982 F. Supp. 2d

421, 430 (E.D. Pa. 2013).      Based on Plaintiff’s allegation that

there was no warrant at the time of the swab and giving

Plaintiff the benefit of all reasonable inferences, the Court

will permit his claim for a warrantless search to proceed.

     4.     Extradition Bond Hearing

     Plaintiff states Officer Massing “deprived Bango of his

right to obtain a bond in New Jersey before an extradition

Judge, that stated Bango failed to appear in court.”           ECF No. 13

at 26.

     The Extradition Clause of the U.S. Constitution requires

that “[a] person charged in any State with Treason, Felony, or

other Crime, who shall flee from Justice, and be found in

another State, shall on Demand of the executive Authority of the

State from which he fled, be delivered up, to be removed to the

State having Jurisdiction of the Crime.”         U.S. Cont. art. IV, §

2, cl. 2.    “The Extradition Clause was intended to enable each

state to bring offenders to trial as swiftly as possible in the

state where the alleged offense was committed.”          Michigan v.

Doran, 439 U.S. 282, 287 (1978).

                                     9
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 10 of 17 PageID: 100



      “Interstate extradition was intended to be a summary and

mandatory executive proceeding . . . .”          Id. at 288.    Congress

set forth the procedures to carry out the extradition process in

the Extradition Act.      18 U.S.C. § 3182.      Under the Extradition

Act, “when the executive authority of one state demands of the

executive authority of another state a person as a fugitive from

justice, and produces an indictment or affidavit made before a

magistrate which charges the person with a crime, the executive

authority of the asylum state is required to arrest the

fugitive, notify the demanding state, and confine the fugitive

for a minimum of 30 days.”       Soto v. Bartkowski, No. 11-3631,

2014 WL 4854605, at *4 (D.N.J. Sept. 30, 2014).           New Jersey and

Florida have implemented these procedures through their adoption

of the Uniform Criminal Extradition Law, N.J.S.A. § 2A:160-9, et

seq.; Fla. Stat. Ann. § 941.01, et seq.          “Thus the Uniform Act

carries with it the preemptive lineage of the United States

Constitution and a Congressional enactment.”          State v. Morel,

602 A.2d 285, 287 (N.J. Super. Ct. App. Div. 1992).

      Plaintiff alleges Officer Massing denied him his right to a

bond from the Extradition Judge.          The Extradition Act does not

contain a right to a bond.       See also U.S. ex rel. Little v.

Ciuros, 452 F. Supp. 388, 391 (S.D.N.Y. 1978) (finding that

Constitution does not “mandate[] a state having custody of a

fugitive to grant bail”).       Under the Uniform Act, a prisoner has

                                     10
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 11 of 17 PageID: 101



the right to appear before a criminal court judge wherein he

must be informed of his right to counsel and the ability to

contest the legality of his arrest.         N.J.S.A. § 2A:160-18.      The

judge may grant bail in certain circumstances:

      Unless the offense with which the prisoner is charged is
      shown to be an offense punishable by death or life
      imprisonment under the laws of the state in which it was
      committed, a judge or magistrate in this state may admit
      the person arrested to bail by bond or undertaking, with
      sufficient sureties, and in such sum as he deems proper,
      conditioned for his appearance before him at a time
      specified in such bond or undertaking, and for his
      surrender, to be arrested upon the warrant of the
      governor of this state.

N.J.S.A. § 2A:160-24.      Assuming that the Florida sexual assault

crime with which Plaintiff is charged is not punishable by death

or life imprisonment, 1 Plaintiff was eligible for bail; however,

the Extradition Judge was not required to grant him bail under

the statute.

      The New Jersey Constitution does provide a right to bail,

and a state-created liberty interest may be sufficient to

trigger substantive due process protection.          Steele v. Cicchi,

855 F.3d 494, 502 (3d Cir. 2017).         However, Plaintiff has not

provided enough information about the bail proceedings for the


1 Plaintiff’s application for a preliminary injunction, discussed
infra, states he is “facing a life felony . . . .” ECF No. 4 at
1. If Plaintiff could be sentenced to life imprisonment if
convicted of the sexual battery charge, he is not eligible for
bail under the Uniform Criminal Extradition Act. N.J.S.A. §
2A:160-24. The Court will grant the Plaintiff the benefit of
the doubt in screening this claim.
                                     11
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 12 of 17 PageID: 102



Court to determine whether Officer Massing’s conduct “shocks the

conscience.”     Id.   This claim will be dismissed without

prejudice as Plaintiff may be able to allege enough facts to

state a substantive due process claim.

      5.    Conditions of Transportation

      Plaintiff’s final allegation is that the conditions of his

transportation from New Jersey to Florida violated his Eighth

Amendment rights.      As Plaintiff is a pre-trial detainee, this

claim would fall under the Fourteenth Amendment’s Due Process

Clause.

      The Court dismisses this claim without prejudice.           “[U]nder

the Due Process Clause, a detainee may not be punished prior to

an adjudication of guilt in accordance with due process of law.”

Bell v. Wolfish, 441 U.S. 520, 535 (1979).          The due process

analysis requires courts to consider whether the totality of the

conditions “cause [pre-trial detainees] to endure such genuine

privations and hardship over an extended period of time, that

the adverse conditions become excessive in relation to the

purposes assigned to them.”       Hubbard v. Taylor, 538 F.3d 229,

233 (3d Cir. 2008) (internal quotation marks omitted).

Plaintiff’s only statement about this allegation is that he

experienced “cruel and unusual punishment . . . having been

extradited to Florida in chain.        Ate food in chain.      Urinated in

chain.”    ECF No. 13 at 26.     There is not enough information for

                                     12
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 13 of 17 PageID: 103



the Court to reasonably infer that Officer Massing was

personally involved in creating unconstitutional conditions of

confinement under the Fourteenth Amendment.          Therefore, the

Court will dismiss this claim without prejudice.

C.    Application for Preliminary Injunction

      Plaintiff has also filed an application for a preliminary

injunction asking the Court to order Officer Massing to send

Plaintiff, who is representing himself in his criminal case,

copies of the video taken during his registration on February 16

or 18, 2019 and the video from October 15, 2018, wherein Officer

Massing allegedly fabricated the search warrant application.

ECF Nos. 4 & 6. 2

      “A preliminary injunction ‘is an extraordinary remedy ...

which should be granted only in limited circumstances.’”

Holland v. Rosen, 895 F.3d 272, 285 (3d Cir.) (quoting Am. Tel.

& Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,

1426–27 (3d Cir. 1994) (omission in original)), cert. denied,

139 S. Ct. 440 (2018).      To obtain preliminary injunctive relief,

the moving party must demonstrate: (1) a reasonable likelihood

of success on the merits; (2) irreparable injury if the

requested relief is not granted; (3) the granting of preliminary




2 The two applications for a preliminary injunction are the same.
For ease of reference, the Court will cite to the first filed
application.
                                     13
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 14 of 17 PageID: 104



injunction will not result in greater harm to the non-moving

party; and (4) the public interest weighs in favor of granting

the injunction.     Reilly v. City of Harrisburg, 858 F.3d 173, 176

(3d Cir. 2017), as amended (June 26, 2017).

      “The first two factors are prerequisites for a movant to

prevail.”    Holland, 895 F.3d at 286.       “If these gateway factors

are met, a court then considers the remaining two factors and

determines in its sound discretion if all four factors, taken

together, balance in favor of granting the requested preliminary

relief.”    Reilly, 858 F.3d at 176.

      The sole matter before this Court is whether Officer

Massing conducted an unreasonable, warrantless search when

taking Plaintiff’s DNA.       The Court has conducted its review of

the second amended complaint under 28 U.S.C. § 1915A and

permitted this claim to proceed, so there is at least some merit

to this claim.     However, Plaintiff has not shown he will be

irreparably harmed if this Court does not enter a preliminary

injunction at this time.

      “[C]ourts of equity should not act . . . when the moving

party has an adequate remedy at law and will not suffer

irreparable injury if denied equitable relief.”           Younger v.

Harris, 401 U.S. 37, 43—44 (1971).         “Additionally, recognition

of the need for a proper balance in the concurrent operation of

federal and state courts counsels restraint against the issuance

                                     14
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 15 of 17 PageID: 105



of injunctions against state officers engaged in the

administration of the State’s criminal laws in the absence of a

showing of irreparable injury which is ‘both great and

immediate.’”     O’Shea v. Littleton, 414 U.S. 488, 499 (1974)

(quoting Younger, 401 U.S. at 46)).         “Certain types of injury,

in particular, the cost, anxiety, and inconvenience of having to

defend against a single criminal prosecution, could not by

themselves be considered ‘irreparable’ in the special legal

sense of that term.”      Younger, 401 U.S. at 46.

      There is a process for obtaining discovery in a civil suit,

see generally Fed. R. Civ. P. 26, and Plaintiff has not shown

that this normal discovery process would be insufficient to

obtain the requested videos.        Therefore, he has not demonstrated

a likelihood of irreparable harm if the Court does not issue a

preliminary injunction at this time.

      Although Plaintiff does not meet the threshold requirements

to issue a preliminary injunction, the Court also notes that the

public interest against federal interference with state criminal

prosecutions cautions against issuing one.          Plaintiff indicates

the Florida state courts have denied this discovery.            The

federal courts are not “pre-trial motion forum[s] for state

prisoners[.]”     Braden v. 30th Judicial Circuit Court of

Kentucky, 410 U.S. 484, 493 (1973).         The Court will not

interfere with another state’s criminal proceedings by way of

                                     15
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 16 of 17 PageID: 106



preliminary injunction, as to do so would open the floodgates to

pre-trial litigation in the federal courts for every unfavorable

state court decision.      See O’Shea, 414 U.S. at 500 (“This seems

to us nothing less than an ongoing federal audit of state

criminal proceedings which would indirectly accomplish the kind

of interference that Younger . . . sought to prevent.”).

Plaintiff’s request for a preliminary injunction will be denied.

D.    Emergency Motion for Release

      Plaintiff also seeks an order from this Court requiring

Florida to release him back to New Jersey on bond or house

arrest.    ECF No. 14.

      This request is improper in a civil rights action as it

should be filed as a habeas corpus action under 28 U.S.C. § 2241

in the Southern District of Florida; the District of New Jersey

lacks territorial jurisdiction over the person holding Plaintiff

in custody. 3   Plaintiff’s emergency motion to be released will be

denied.

IV.   CONCLUSION

      For the reasons stated above, the Court will grant

Plaintiff’s motion to amend, ECF No. 13.          The Clerk will be




3 Plaintiff filed a petition for writ of habeas corpus in this
Court, Bango v. State of Florida, No. 20-14978 (D.N.J. Oct. 26,
2020) (ECF No. 1). The Court transferred the petition to the
Southern District of Florida because it lacked jurisdiction over
the petition. Bango, No. 20-14978 (Oct. 27, 2020) (ECF No. 2).
                                     16
Case 1:20-cv-01874-NLH-JS Document 15 Filed 11/10/20 Page 17 of 17 PageID: 107



directed to file the second amended complaint.           The second

amended complaint shall proceed only on Plaintiff’s claim

against Officer Massing for a warrantless DNA swab.            The

remainder of the claims, including all claims against Detective

Parks, will be dismissed without prejudice.          The motions for a

preliminary injunction and for emergency release will be denied.

      An appropriate order follows.



Dated: November 10, 2020                  __s/ Noel L. Hillman __
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     17
